Citation Nr: 1341719	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1957 to April 1963, from April 1964 to March 1967, and from September 1971 to September 1974.  

These matters come before the Board of Veteran's Appeals (Board) from rating decisions from the Department of Veterans Affairs, Regional Office located in Winston-Salem (RO).  In an October 2008 rating decision, the RO awarded service connection for PTSD and assigned a 30 percent evaluation, effective from March 25, 2008.  The Veteran appealed the initial assigned evaluation and asserted entitlement to TDIU.  The RO denied the Veteran's claim for TDIU in an August 2009 rating decision.  The Veteran appealed that denial. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Social Security Records 

The report of an October 2008 VA examination shows that the Veteran informed the examiner that he receives Social Security Administration (SSA) benefits.  It is unclear from the record whether the Veteran receives SSA benefits for disability or for retirement.  In the event that such records may be pertinent to the claims on appeal, on remand, an attempt should be made to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon.  See 38 U.S.C.A. § 5103A(1); 38 C.F.R. § 3.159(c)(2) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

VA Psychiatric Examination 

The Veteran was last afforded a VA psychiatric examination in 2008 to determine the severity of his service-connected PTSD.  Consequently, over five years have passed since the severity of this disability was last assessed through VA examination.  Also, there appears to be a discrepancy in the findings contained in the October 2008 VA examination.  In particular, the VA examiner assigned the Veteran a Global Assessment Function (GAF) scaled score of 60, which is indicative of moderate symptoms; however, the VA examiner concluded that the severity of the Veteran's PTSD symptoms were controlled by continuous medication and did not even result in mild or transient symptoms that impacted his social and occupational functioning. 

Given the length of time since the last VA examination and the discrepancies in the 2008 medical findings, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Thus, a remand for another medical examination is needed to make a decision in this case.

Additional Evidence 

Lastly, subsequent to issuance of an August 2009 statement of the case, the Veteran submitted additional medical evidence in support of his claim for TDIU.  In an April 2013 correspondence, Dr. S. P. M. stated that the Veteran had multiple medical problems, including his legal blindness that precluded him from obtaining and maintaining employment.  While this evidence was not accompanied by a waiver of RO consideration, as the claims on appeal are being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence on remand.  See 38 C.F.R. § 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file. 
 
2. Seek the Veteran's assistance in obtaining outstanding records of pertinent private treatment relevant to his claims for PTSD and TDIU since 2009. 

3. After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected PTSD.

The evaluation of PTSD should consist of all necessary psychiatric testing, to include a mental status evaluation. 

The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD, and its effect on his employment and activities of daily living.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

4. After completing the requested actions, the RO/AMC should consider whether the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) are met.  If such criteria is not met, then issue of the entitlement to TDIU should be referred to the Director of the Compensation and Pension Service for consideration of assignment of an extra-schedular rating for TDIU, pursuant to 38 C.F.R. § 4.16(b).
 
5. Thereafter, review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.   Then, readjudicate the increased rating claims on appeal and the claim for TDIU, to include extra-schedular considerations under 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


